
	

114 S1752 IS: Criminal Alien Deportation Act
U.S. Senate
2015-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1752
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2015
			Mr. McCain (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To enhance communication between Federal, State, tribal, and local jurisdictions and to ensure the
			 rapid and effective deportation of certain criminal aliens.
	
	
		1.Short title
 This Act may be cited as the Criminal Alien Deportation Act.
		2.Mandatory detention and prompt removal of certain criminal aliens
 (a)DetentionSection 236(c) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (A), by striking the comma at the end and inserting a semicolon; (B)in subparagraph (B), by striking the comma at the end and inserting a semicolon;
 (C)in subparagraph (C), by striking , or at the end and inserting a semicolon; (D)in subparagraph (D), by striking the comma at the end and inserting ; or; and
 (E)by inserting after subparagraph (D) the following:  (E)(i)is unlawfully present in the United States, as determined by the Secretary of Homeland Security; and
 (ii)is arrested for any offense described in subparagraphs (A) through (D), the conviction of which would render the alien inadmissible under section 212(a) or deportable under section 237(a),; and
 (2)in paragraph (2)— (A)by striking The Attorney General and inserting the following:
						
 (A)In generalExcept as provided in subparagraph (C), the Secretary of Homeland Security; (B)by striking Attorney General each place such term appears and inserting Secretary;
 (C)by striking Code, that release and inserting the following: “Code, that—  (i)release;
 (D)by striking investigation, and the alien and inserting the following: “investigation; and  (ii)the alien;
 (E)by striking A decision relating to such release and inserting the following:  (B)Decision procedureA decision relating to a release under subparagraph (A); and
 (F)by adding at the end the following:  (D)Aliens who have been arrested, but not convictedThe Secretary of Homeland Security may release any alien held pursuant to paragraph (1)(E) to the appropriate authority for any proceedings subsequent to the arrest. The Secretary shall resume custody of such alien during any period pending the final disposition of any such proceedings when the alien is not in the custody of such appropriate authority. If the alien is not convicted of the offense for which the alien was arrested, the Secretary shall continue to detain the alien until removal proceedings are completed..
 (b)Prompt removalSection 239(d) of the Immigration and Nationality Act (8 U.S.C. 1229(d)) is amended by adding at the end the following:
				
 (3)The Secretary of Homeland Security shall complete removal proceedings for any alien held pursuant to section 236(c)(1)(E) not later than 90 days after such alien is detained..
			3.Emergency immigration personnel
 (a)GoalIt shall be the goal of the Attorney General, the Secretary of Homeland Security, and the Director of the Executive Office for Immigration Review to use the amounts appropriated pursuant to subsection (d) to bring a prompt resolution to immigration cases pertaining to aliens who are inadmissible under section 212(a)(2) or 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a) and 1227(a)).
			(b)Emergency immigration judges
 (1)DesignationNot later than 14 days after the date of the enactment of this Act, the Attorney General shall designate up to 100 temporary immigration judges, for renewable 6-month terms, including by hiring retired immigration judges, magistrate judges, administrative law judges, or other qualified attorneys using the same criteria as applied to the hiring of permanent immigration judges.
 (2)RequirementThe Attorney General shall ensure that sufficient immigration judge resources are dedicated to achieving the goal described in subsection (a).
 (c)Immigration litigation attorneysThe Secretary of Homeland Security shall hire 150 new immigration litigation attorneys in the Field Legal Operations of U.S. Immigration and Customs Enforcement to ensure that the goal described in subsection (a) is achieved.
 (d)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 to carry out this section. 4.Sense of the Senate regarding the prosecution of first time illegal border crossersIt is the sense of the Senate that—
 (1)gains made in border security and positive trends in recidivism rates are of critical importance to those living and working in the border region and to the Nation as a whole;
 (2)refusing to prosecute first time illegal border crossers under Operation Streamline will jeopardize border security gains;
 (3)the border security steps that have led to some measure of improvement on the border, such as the historical implementation of Operation Streamline, should be preserved; and
 (4)appropriate officials of the executive branch should immediately remove any issued or related prohibition, policy, guidance, or direction to cease prosecuting first time illegal border crossers under Operation Streamline.
			5.Reporting requirements
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that includes the information specified in subsection (b).
 (b)ContentsThe report required under subsection (a) shall describe— (1)the number of aliens currently present in the United States who have ever been arrested for a criminal offense;
 (2)the number of aliens currently present in the United States who have ever been convicted of a criminal offense;
 (3)the number of aliens with final orders of removal who are currently present in the United States and of such aliens—
 (A)how many have ever been arrested for any criminal offense; and (B)how many have ever been convicted for any criminal offense;
 (4)the number of detainers that were issued by the Department of Homeland Security during the previous fiscal year and the number of such detainers that were honored; and
 (5)during the previous fiscal year— (A)the number of aliens who were deported not later than 90 days after being detained by U.S. Immigration and Customs Enforcement, as required under section 239(d)(3) of the Immigration and Nationality Act (8 U.S.C. 1229(d)) and the criminal offenses of such aliens;
 (B)of the aliens who should have been deported under such section and were not deported within 90 days of detention—
 (i)the reasons the aliens were not deported; and (ii)the criminal offenses of such aliens; and
 (C)of the aliens who were released from the custody of U.S. Immigration and Customs Enforcement and not deported—
 (i)the number of such aliens; (ii)the criminal offenses committed by such aliens;
 (iii)the conditions of their release; (iv)the number of aliens who committed a crime after being released from custody; and
 (v)a list of crimes committed by such aliens.  